UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-4088


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

RANDY LEE BOSO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:06-cr-00002-FPS-2)


Submitted:   November 18, 2010               Decided:   November 29, 2010


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West Virginia, for Appellant. Betsy C. Jividen, United States
Attorney, Randolph J. Bernard, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Randy Lee Boso appeals from the twelve-month sentence

imposed pursuant to the revocation of his supervised release.

Counsel     has     filed       a    brief       in    accordance         with        Anders     v.

California,        386   U.S.       738   (1967),          stating      that    there     are    no

meritorious issues for appeal, but raising the issue of whether

the district court erred in imposing the sentence.                                      Boso has

filed a pro se supplemental brief and the United States filed a

reply brief affirming that there were no meritorious issues for

appeal.   We affirm.

              A    sentence         imposed      after       revocation        of     supervised

release   should         be   affirmed          if    it    is   within        the    applicable

statutory     maximum         and    is   not        plainly     unreasonable.            United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                          In

making    this      determination,              we    first       consider       whether        the

sentence is unreasonable.                  Id. at 438.            “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guideline sentences.”                  United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007).                     In making our review, we “follow

generally     the    procedural           and    substantive         considerations            that

[are] employ[ed] in [the] review of original sentences, . . .

with   some       necessary     modifications              to    take    into        account    the



                                                 2
unique     nature       of     supervised       release        revocation        sentences.”

Crudup, 461 F.3d at 438-39.

            A    sentence         imposed       upon       revocation     of    release         is

procedurally       reasonable        if   the       district      court   considered        the

Chapter    Seven       policy     statements         and    the   18   U.S.C.     §   3553(a)

(2006) factors that it is permitted to consider.                              See 18 U.S.C.

§ 3583(e); Crudup, 461 F.3d at 438-40.                        A sentence imposed upon

revocation       of        release   is     substantively          reasonable         if    the

district court stated a proper basis for concluding that the

defendant       should       receive      the       sentence      imposed,      up    to    the

statutory maximum.             Crudup, 461 F.3d at 440.                We will affirm if

the   sentence        is    not   unreasonable.             Id.   at   439.      Only      if    a

sentence    is    found        procedurally         or     substantively        unreasonable

will we “decide whether the sentence is plainly unreasonable.”

Id.   Because Boso did not request a sentence different from the

one imposed, review is for plain error.                           See United States v.

Lynn, 592 F.3d 572, 580 (4th Cir. 2010).

            We conclude that Boso failed to make the requisite

showings.         The        court   explicitly            considered     the     Sentencing

Guidelines range (eight to fourteen months) as well as many of

the statutory factors that it was permitted to consider when

arriving at a sentence.              In this regard, the court mentioned the

need to promote respect for the law, Boso’s continuing criminal



                                                3
conduct,     the    need       to    deter     future       violations,       and    Boso’s

unsatisfactory conduct while on supervised release.

             Boso filed a pro se supplemental brief raising the

following issues: that counsel should have filed a brief on the

merits instead of an Anders brief, ineffective assistance of

counsel for failing to object to the alleged double jeopardy for

supervised        release       violations           based       on    multiple       urine

screenings,      and     the   district       court      erred    in   calculating        the

Sentencing Guidelines range.                We have reviewed these claims, and

the entire record, in accordance with Anders, and have found no

meritorious issues.            We therefore affirm Boso’s conviction and

sentence.        This    court      requires      that      counsel    inform    Boso,      in

writing,    of     the   right       to    petition    the    Supreme    Court       of   the

United   States     for     further        review.       If   Boso     requests      that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                         Counsel’s motion must

state that a copy thereof was served on Boso.                          We dispense with

oral   argument        because       the    facts     and     legal    contentions        are

adequately       presented      in    the    materials        before    the     court     and

argument would not aid the decisional process.

                                                                                    AFFIRMED




                                              4